Citation Nr: 1207443	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  11-08 325	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUE

Whether a notice of disagreement was timely filed to a rating decision in April 2009, which denied accrued benefits, denied service connection for the cause of the Veteran's death, and denied educational assistance benefits and aid and attendance for the Appellant.    

REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and D.T.
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran served on active duty from August 1941 to October 1945.  He died in August 2008, and the Appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in September 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the file.  

The claims pending at the time of the Veteran's death for the purpose of accrued benefits, the claim of service connection for the cause of the Veteran's death, and the claims of educational assistance benefits and aid and attendance for the Appellant as the Veteran's surviving spouse are REMANDED to the RO via the Appeals Management Center in Washington, D.C. 

FINDINGS OF FACT

1.  On April 14, 2009, by letter, the RO notified the Appellant that the claims pending at the time of the Veteran's death were denied for the purpose of accrued benefits, that the claim of service connection for the cause of the Veteran's death was denied, and that educational assistance benefits and aid and attendance for her as the surviving spouse were denied. 



2.  Although the notice of disagreement to the rating decision in April 2009 by the RO, which was received on September 23, 2010, was untimely, the Appellant has presented good cause for her failure to timely file a notice of disagreement. 


CONCLUSION OF LAW

The Appellant's notice of disagreement with the rating decision in April 2009, denying the claims pending at the time of the Veteran's death for the purpose of accrued benefits, denying the claim of service connection for the cause of the Veteran's death, and denying educational assistance benefits and aid and attendance for the Appellant as the Veteran's surviving spouse, may be accepted as timely.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.109(b) (2011); 38 C.F.R. § 20.302(a) (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the appeal is resolved in the Appellant's favor, VCAA compliance need not be further discussed. 








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Law and Regulations

Appellate review of a rating decision by the RO is initiated by the filing of a timely notice of disagreement and completed by timely filing a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2011). 

A notice of disagreement must be in writing and filed by the Appellant or a representative within one year from the date of mailing of notice of the result of initial review or determination.   38 U.S.C.A. § 7105(b)(1),(2); 38 C.F.R. § 20.302(a).  If a notice of disagreement is not filed within the one year time period, the RO rating decision becomes final.  38 U.S.C.A. § 7105(c). 

A notice of disagreement is a written communication from a claimant or a representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (or RO) and a desire to contest the result.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as disagreement with the determination and a desire for appellate review.  

The time limits within which a claimant is required to act to perfect a claim or challenge an adverse VA decision [notice of disagreement] may be extended for good cause shown.  Where an extension is requested after expiration of a time limit, the action required of the claimant must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  38 C.F.R. § 3.109(b). 


There is no legal entitlement to an extension of time, rather the decision is left to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

Analysis

Prior to his death, the Veteran filed claims for increase for varicose veins of the right and left lower extremities and for scars of the right and left inguinal areas [all of the Veteran's service-connected disabilities], and a claim for a total disability rating for compensation based on individual unemployability.  In a rating decision in September 2007, the RO denied the Veteran's claims.  In a statement in April 2008, the Veteran filed a timely notice of disagreement to the rating decision.  A copy of a death certificate shows that the Veteran died in August 2008.  

Thereafter, in September 2008, the Appellant, the Veteran's surviving spouse timely filed a claim for dependency and indemnity compensation, death pension, and accrued benefits.  In a rating decision in April 2009, the RO denied the claims pending at the time of the Veteran's death for the purpose of accrued benefits, namely, the claims for increase for the service-connected disabilities and the claim for a total disability rating for compensation based on individual unemployability.  The RO also denied the claim of service connection for the cause of the Veteran's death, and educational assistance benefits and aid and attendance for the Appellant as the Veteran's surviving spouse. 

On September 23, 2010, the Appellant filed a notice of disagreement to the rating decision in April 2009.  In her statement, the Appellant stated that in July 2009 her house burned down and she had no records.  In a statement in October 2010, the Appellant reiterated that she lost everything, including her records, in a house fire in July 2009.  She made a similar statement in March 2011.  



In December 2011, the Appellant testified that she lost all records in a house fire in July 2009 and that she was relying on her memory [as to the Veteran's claims]. 

On the basis of the evidence of record, the Board finds that the Appellant's notice of disagreement to the rating decision by the RO in April 2009 was received by VA on September 23, 2010, beyond the one year period from the date of mailing of notice of the initial determination on April 14, 2009.  38 U.S.C.A. § 7105(b)(1),(2); 38 C.F.R. § 20.302(a).  There is no other document before September 2010, which could be interpreted as a timely notice of disagreement to the rating decision by the RO in April 2009.  And there is no request for an extension of time to file a notice of disagreement before September 2010. 

The Appellant does not dispute that her notice of disagreement was not timely received.  She argues, in essence, that despite the untimely filing, the Board should nonetheless accept her notice of disagreement as timely.  

The Board has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Although the Appellant had not explicitly requested an extension for filing of the notice of disagreement for good cause, a liberal reading of the notice of disagreement shows that she did refer to the fact that in July 2009 her house burned down and she had no records, which reasonable raises a request for a good-cause extension for filing.  Later in December 2011, the Appellant testified that she lost all records in a house fire in July 2009 and that she was relying on her memory [as to the Veteran's claims]. 






The time limits within which a claimant is required to act to challenge an adverse VA decision [notice of disagreement] may be extended for good cause shown.  Whereas here an extension is requested after expiration of a time limit, that is, more than one year after the date of mailing of the adverse determination and appellate rights, the request must be made concurrently with the filing of the notice of disagreement and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  38 C.F.R. § 3.109(b).  

Based on the evidence of record, the Board finds that the request for extension of the time limit for filing a notice of disagreement was reasonable raised by a liberal reading of the Appellant's statement made concurrently with her filing of the notice of disagreement.  Moreover, the Appellant has presented "good cause" for extending the time limit for filing her notice of disagreement on the basis of house fire, destroying her records, in July 2009, and she later testified that she lost all records and that she was relying on her memory [as to the Veteran's claims], which also goes to why the required action could not have been taken during the original time period and could not have been taken sooner than it was. 

After reviewing the Appellant's statements and testimony, the Board finds good cause has been shown as to the untimeliness of her notice of disagreement. The Board finds no reason to question the credibility of the Appellant's statements and testimony and concludes that the untimely notice of disagreement be accepted as both adequate and timely.  

Accordingly, the Board finds that the Appellant's notice of disagreement was timely filed and the claims adjudicated in the rating decision in April 2009 are pending. 




ORDER

The appeal to establish that a notice of disagreement was timely filed to a rating decision by the RO in April 2009, denying the claims pending at the time of the Veteran's death for the purpose of accrued benefits, namely, claims for increase for the service-connected disabilities and a claim for a total disability rating for compensation based on individual unemployability, denying the claim of service connection for the cause of the Veteran's death, and denying educational assistance benefits and aid and attendance for the Appellant as the Veteran's surviving spouse, is granted. 


REMAND

As a timely notice of disagreement was filed to a rating decision by the RO in April 2009, and as the RO has not had the opportunity to issue a statement of the case addressing the claims, due process requires that the claims to remanded. 

Accordingly, the case is REMANDED for the following action: 

Furnish the Veteran and her representative a statement of the case on the claims for accrued benefits, namely, claims for increase for varicose veins of the right and left lower extremities and for scars of the right and left inguinal areas and a claim for a total disability rating for compensation based on individual unemployability; 





And the claim of service connection for the cause of the Veteran's death, and the claims of educational assistance benefits and aid and attendance for the Appellant as the Veteran's surviving spouse.  

In order to perfect an appeal of any of the claims to the Board, the Appellant must timely file a substantive appeal, following the issuance of the statement of the case.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



